Exhibit 10.2

 

SILICON LABORATORIES INC.

RESTRICTED STOCK UNITS AGREEMENT

 

Silicon Laboratories Inc. has granted to the Participant named in the Notice of
Grant of Restricted Stock Units (the “Grant Notice”) to which this Restricted
Stock Units Agreement (the “Agreement”) is attached an Award consisting of
Restricted Stock Units subject to the terms and conditions set forth in the
Grant Notice, including any Addendum attached to and incorporated into the Grant
Notice (the “Addendum”), and this Agreement.  The Award has been granted
pursuant to the Silicon Laboratories Inc. 2000 Stock Incentive Plan (the
“Plan”), as amended to the Grant Date, the provisions of which are incorporated
herein by reference.  By signing the Grant Notice, the Participant:
 (a) acknowledges receipt of and represents that the Participant has read and is
familiar with the Grant Notice, the Addendum, if any, this Agreement, the Plan
and prospectus for the Plan in the form most recently registered with the
Securities and Exchange Commission, (b) accepts the Award subject to all of the
terms and conditions of the Grant Notice, the Addendum, if any, this Agreement
and the Plan and (c) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Plan Administrator upon any questions
arising under the Grant Notice, the Addendum, if any, this Agreement or the
Plan.

 


1.             DEFINITIONS AND CONSTRUCTION.

 


1.1          DEFINITIONS.  UNLESS OTHERWISE DEFINED HEREIN, CAPITALIZED TERMS
SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE GRANT NOTICE OR THE PLAN.

 


1.2          CONSTRUCTION.  CAPTIONS AND TITLES CONTAINED HEREIN ARE FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF ANY
PROVISION OF THIS AGREEMENT.  EXCEPT WHEN OTHERWISE INDICATED BY THE CONTEXT,
THE SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL SHALL INCLUDE THE
SINGULAR.  USE OF THE TERM “OR” IS NOT INTENDED TO BE EXCLUSIVE, UNLESS THE
CONTEXT CLEARLY REQUIRES OTHERWISE.

 


2.             ADMINISTRATION.

 

All questions of interpretation concerning the Grant Notice, the Addendum, if
any, and this Agreement shall be determined by the Plan Administrator.  All
determinations by the Plan Administrator shall be final and binding upon all
persons having an interest in the Award.

 


3.             THE AWARD.

 


3.1          GRANT OF RESTRICTED STOCK UNITS.  ON THE GRANT DATE, THE
PARTICIPANT SHALL ACQUIRE, SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, THE
NUMBER OF RESTRICTED STOCK UNITS SET FORTH IN THE GRANT NOTICE, SUBJECT TO
ADJUSTMENT AS PROVIDED IN SECTION 9.  EACH RESTRICTED STOCK UNIT REPRESENTS A
RIGHT TO RECEIVE ON A DATE DETERMINED IN ACCORDANCE WITH THE GRANT NOTICE AND
THIS AGREEMENT ONE (1) SHARE OF COMMON STOCK.

 

--------------------------------------------------------------------------------


 


3.2          NO MONETARY PAYMENT REQUIRED.  THE PARTICIPANT IS NOT REQUIRED TO
MAKE ANY MONETARY PAYMENT (OTHER THAN APPLICABLE TAX WITHHOLDING, IF ANY) AS A
CONDITION TO RECEIVING THE RESTRICTED STOCK UNITS OR SHARES OF COMMON STOCK
ISSUED UPON SETTLEMENT OF THE RESTRICTED STOCK UNITS, THE CONSIDERATION FOR
WHICH SHALL BE PAST SERVICES ACTUALLY RENDERED AND/OR FUTURE SERVICES TO BE
RENDERED TO THE CORPORATION OR FOR ITS BENEFIT.  NOTWITHSTANDING THE FOREGOING,
IF REQUIRED BY APPLICABLE STATE CORPORATE LAW, THE PARTICIPANT SHALL FURNISH
CONSIDERATION IN THE FORM OF CASH OR PAST SERVICES RENDERED TO OR FOR THE
BENEFIT OF THE CORPORATION AND/OR ITS PARENT OR SUBSIDIARY HAVING A VALUE NOT
LESS THAN THE PAR VALUE OF THE SHARES OF COMMON STOCK ISSUED PURSUANT TO THE
AWARD.

 


4.             VESTING OF RESTRICTED STOCK UNITS.


 


4.1          NORMAL VESTING.  EXCEPT AS PROVIDED IN SECTION 4.2 AND SECTION 8,
THE RESTRICTED STOCK UNITS SHALL VEST AND BECOME VESTED UNITS AS PROVIDED IN THE
GRANT NOTICE.

 


4.2          LEAVE OF ABSENCE.  THE FOLLOWING PROVISIONS SHALL APPLY UPON THE
PARTICIPANT’S COMMENCEMENT OF AN AUTHORIZED LEAVE OF ABSENCE:

 


(A)           THE VESTING SCHEDULE IN EFFECT UNDER THE GRANT NOTICE SHALL BE
FROZEN AS OF THE FIRST DAY OF THE AUTHORIZED LEAVE AND THE NUMBER OF RESTRICTED
STOCK UNITS SUBJECT THERETO SHALL NOT VEST FOR ANY ADDITIONAL INSTALLMENTS
DURING THE PERIOD PARTICIPANT REMAINS ON SUCH LEAVE.

 


(B)           SHOULD PARTICIPANT RESUME ACTIVE EMPLOYEE STATUS WITHIN SIXTY (60)
DAYS AFTER THE START DATE OF THE AUTHORIZED LEAVE, THE PARTICIPANT SHALL, FOR
PURPOSES OF THE VESTING SCHEDULE SET FORTH IN THE GRANT NOTICE, RECEIVE SERVICE
CREDIT FOR THE ENTIRE PERIOD OF SUCH LEAVE.  IF THE PARTICIPANT DOES NOT RESUME
ACTIVE EMPLOYEE STATUS WITHIN SUCH SIXTY (60)-DAY PERIOD, THEN NO SERVICE CREDIT
SHALL BE GIVEN FOR THE PERIOD OF SUCH LEAVE.

 


5.             TERMINATION OF SERVICE.


 


                IN THE EVENT THAT THE PARTICIPANT’S SERVICE TERMINATES FOR ANY
REASON OR NO REASON, WITH OR WITHOUT CAUSE, THE PARTICIPANT SHALL FORFEIT AND
THE CORPORATION SHALL AUTOMATICALLY REACQUIRE ALL RESTRICTED STOCK UNITS WHICH
ARE NOT, AS OF THE TIME OF SUCH TERMINATION, VESTED UNITS, AND THE PARTICIPANT
SHALL NOT BE ENTITLED TO ANY PAYMENT THEREFOR.

 


6.             SETTLEMENT OF THE AWARD.

 


6.1          ISSUANCE OF SHARES OF COMMON STOCK.  SUBJECT TO THE PROVISIONS OF
SECTION 6.3 BELOW, THE CORPORATION SHALL ISSUE TO THE PARTICIPANT, ON THE
SETTLEMENT DATE, OR AS SOON AS PRACTICABLE THEREAFTER, WITH RESPECT TO EACH
RESTRICTED STOCK UNIT TO BE SETTLED ON SUCH DATE, ONE (1) SHARE OF COMMON STOCK;
PROVIDED HOWEVER, THAT IF SUCH SETTLEMENT DATE IS A DATE ON WHICH A SALE BY THE
PARTICIPANT OF THE SHARE OF COMMON STOCK TO BE ISSUED IN SETTLEMENT OF SUCH
RESTRICTED STOCK UNIT WOULD VIOLATE THE INSIDER TRADING POLICY OF THE
CORPORATION, THEN THE SETTLEMENT DATE WITH RESPECT TO SUCH RESTRICTED STOCK UNIT
SHALL BE THE EARLIER OF (A) THE NEXT DAY ON WHICH SUCH SALE WOULD NOT VIOLATE
THE INSIDER TRADING POLICY OR (B) THE DATE THAT IS TWO AND

 

2

--------------------------------------------------------------------------------


 


ONE-HALF (2½) MONTHS FROM THE END OF THE CALENDAR YEAR IN WHICH SUCH RESTRICTED
STOCK UNIT BECAME A VESTED UNIT.  FOR PURPOSES OF THIS SECTION, “INSIDER TRADING
POLICY” MEANS THE WRITTEN POLICY OF THE CORPORATION PERTAINING TO THE SALE,
TRANSFER OR OTHER DISPOSITION OF THE CORPORATION’S EQUITY SECURITIES BY MEMBERS
OF THE BOARD, OFFICERS OR OTHER EMPLOYEES WHO MAY POSSESS MATERIAL, NON-PUBLIC
INFORMATION REGARDING THE CORPORATION, AS IN EFFECT AT THE TIME OF A DISPOSITION
OF ANY SHARES OF STOCK.  SHARES OF COMMON STOCK ISSUED IN SETTLEMENT OF
RESTRICTED STOCK UNITS SHALL NOT BE SUBJECT TO ANY RESTRICTION ON TRANSFER OTHER
THAN ANY SUCH RESTRICTION AS MAY BE REQUIRED PURSUANT TO SECTION 6.3.

 


6.2          BENEFICIAL OWNERSHIP OF SHARES; CERTIFICATE REGISTRATION.  THE
PARTICIPANT HEREBY AUTHORIZES THE CORPORATION, IN ITS SOLE DISCRETION, TO
DEPOSIT FOR THE BENEFIT OF THE PARTICIPANT WITH ANY BROKER WITH WHICH THE
PARTICIPANT HAS AN ACCOUNT RELATIONSHIP OF WHICH THE CORPORATION HAS NOTICE ANY
OR ALL SHARES ACQUIRED BY THE PARTICIPANT PURSUANT TO THE SETTLEMENT OF THE
AWARD.  EXCEPT AS PROVIDED BY THE PRECEDING SENTENCE, A CERTIFICATE FOR THE
SHARES AS TO WHICH THE AWARD IS SETTLED SHALL BE REGISTERED IN THE NAME OF THE
PARTICIPANT, OR, IF APPLICABLE, IN THE NAMES OF THE HEIRS OF THE PARTICIPANT.

 


6.3          RESTRICTIONS ON GRANT OF THE AWARD AND ISSUANCE OF SHARES.  THE
GRANT OF THE AWARD AND ISSUANCE OF SHARES OF COMMON STOCK UPON SETTLEMENT OF THE
AWARD SHALL BE SUBJECT TO COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF
FEDERAL, STATE OR FOREIGN LAW WITH RESPECT TO SUCH SECURITIES.  NO SHARES OF
COMMON STOCK MAY BE ISSUED HEREUNDER IF THE ISSUANCE OF SUCH SHARES WOULD
CONSTITUTE A VIOLATION OF ANY APPLICABLE FEDERAL, STATE OR FOREIGN SECURITIES
LAWS OR OTHER LAW OR REGULATIONS OR THE REQUIREMENTS OF ANY STOCK EXCHANGE OR
MARKET SYSTEM UPON WHICH THE COMMON STOCK MAY THEN BE LISTED.  THE INABILITY OF
THE CORPORATION TO OBTAIN FROM ANY REGULATORY BODY HAVING JURISDICTION THE
AUTHORITY, IF ANY, DEEMED BY THE CORPORATION’S LEGAL COUNSEL TO BE NECESSARY TO
THE LAWFUL ISSUANCE OF ANY SHARES SUBJECT TO THE AWARD SHALL RELIEVE THE
CORPORATION OF ANY LIABILITY IN RESPECT OF THE FAILURE TO ISSUE SUCH SHARES AS
TO WHICH SUCH REQUISITE AUTHORITY SHALL NOT HAVE BEEN OBTAINED.  AS A CONDITION
TO THE SETTLEMENT OF THE AWARD, THE CORPORATION MAY REQUIRE THE PARTICIPANT TO
SATISFY ANY QUALIFICATIONS THAT MAY BE NECESSARY OR APPROPRIATE, TO EVIDENCE
COMPLIANCE WITH ANY APPLICABLE LAW OR REGULATION AND TO MAKE ANY REPRESENTATION
OR WARRANTY WITH RESPECT THERETO AS MAY BE REQUESTED BY THE CORPORATION.

 


6.4          FRACTIONAL SHARES.  THE CORPORATION SHALL NOT BE REQUIRED TO ISSUE
FRACTIONAL SHARES UPON THE SETTLEMENT OF THE AWARD.

 


7.             TAX WITHHOLDING.

 


7.1          IN GENERAL.  SUBJECT TO SECTION 7.2, AT THE TIME THE GRANT NOTICE
IS EXECUTED, OR AT ANY TIME THEREAFTER AS REQUESTED BY THE CORPORATION, THE
PARTICIPANT HEREBY AUTHORIZES WITHHOLDING FROM PAYROLL AND ANY OTHER AMOUNTS
PAYABLE TO THE PARTICIPANT, AND OTHERWISE AGREES TO MAKE ADEQUATE PROVISION FOR,
ANY SUMS REQUIRED TO SATISFY THE FEDERAL, STATE, LOCAL AND FOREIGN TAX
WITHHOLDING OBLIGATIONS OF THE CORPORATION, IF ANY, WHICH ARISE IN CONNECTION
WITH THE AWARD OR THE ISSUANCE OF SHARES OF COMMON STOCK IN SETTLEMENT THEREOF. 
THE CORPORATION SHALL HAVE NO OBLIGATION TO DELIVER SHARES OF COMMON STOCK UNTIL
THE TAX WITHHOLDING OBLIGATIONS OF THE CORPORATION HAVE BEEN SATISFIED BY THE
PARTICIPANT.

 

3

--------------------------------------------------------------------------------


 


7.2          WITHHOLDING IN SHARES.  UNLESS OTHERWISE DETERMINED BY THE PLAN
ADMINISTRATOR, IN ITS SOLE DISCRETION, THE CORPORATION SHALL SATISFY ALL OF THE
CORPORATION’S TAX WITHHOLDING OBLIGATIONS (EXCEPT WITH RESPECT TO ANY FRACTIONAL
SHARE) BY WITHHOLDING A NUMBER OF WHOLE SHARES OF COMMON STOCK OTHERWISE
DELIVERABLE TO THE PARTICIPANT IN SETTLEMENT OF THE AWARD HAVING A FAIR MARKET
VALUE, AS DETERMINED BY THE CORPORATION AS OF THE DATE ON WHICH THE TAX
WITHHOLDING OBLIGATIONS ARISE, NOT IN EXCESS OF THE AMOUNT OF SUCH TAX
WITHHOLDING OBLIGATIONS DETERMINED BY THE APPLICABLE MINIMUM STATUTORY
WITHHOLDING RATES.

 


8.             EFFECT OF CHANGE IN CONTROL ON AWARD.

 

In the event of a Change in Control, the vesting of the Restricted Stock Units
shall be accelerated in full and the total number of Restricted Stock Units
subject to the Award shall be deemed Vested Units effective as of the date of
the Change in Control, provided that the Participant’s Service has not
terminated prior to such date.  No such acceleration of this Award, however,
shall occur if and to the extent the Award is either assumed or otherwise
continued in full force and effect or a substitution is made for the Award with
a substantially equivalent award by the successor corporation (or parent
thereof) pursuant to the terms of the Change in Control.  The Award shall be
settled in accordance with Section 6 immediately prior to the Change in Control
to the extent that the Award is neither assumed nor continued in connection with
the Change in Control.

 


9.             ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

 

Subject to any required action by the stockholders of the Corporation, in the
event of any change in the Common Stock effected without receipt of
consideration by the Corporation, whether through merger, consolidation,
reorganization, reincorporation, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, split-up, split-off, spin-off,
combination of shares, exchange of shares, or similar change in the capital
structure of the Corporation, or in the event of payment of a dividend or
distribution to the stockholders of the Corporation in a form other than Common
Stock (excepting normal cash dividends) that has a material effect on the Fair
Market Value of shares of Common Stock, appropriate and proportionate
adjustments shall be made in the number of Restricted Stock Units subject to the
Award and/or the number and kind of shares to be issued in settlement of the
Award, in order to prevent dilution or enlargement of the Participant’s rights
under the Award.  For purposes of the foregoing, conversion of any convertible
securities of the Corporation shall not be treated as “effected without receipt
of consideration by the Corporation.”  Any fractional share resulting from an
adjustment pursuant to this Section shall be rounded down to the nearest whole
number.  Such adjustments shall be determined by the Plan Administrator, and its
determination shall be final, binding and conclusive.

 


10.          RIGHTS AS A STOCKHOLDER, BOARD MEMBER, EMPLOYEE OR CONSULTANT.

 

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such shares (as evidenced by the appropriate entry on the
books of the Corporation or of a duly

 

4

--------------------------------------------------------------------------------


 

authorized transfer agent of the Corporation).  No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date such certificate is issued, except as provided in Section 9.  If the
Participant is an Employee, the Participant understands and acknowledges that,
except as otherwise provided in a separate, written employment agreement between
the Corporation and the Participant, the Participant’s employment is “at will”
and is for no specified term.  Nothing in this Agreement shall confer upon the
Participant any right to continue in the Service of the Corporation or interfere
in any way with any right of the Corporation to terminate the Participant’s
Service at any time.

 


11.          LEGENDS.

 

The Corporation may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of stock issued pursuant to this Agreement.  The Participant
shall, at the request of the Corporation, promptly present to the Corporation
any and all certificates representing shares acquired pursuant to this Award in
the possession of the Participant in order to carry out the provisions of this
Section.

 


12.          MISCELLANEOUS PROVISIONS.

 


12.1        AMENDMENT.  THE PLAN ADMINISTRATOR MAY AMEND THIS AGREEMENT AT ANY
TIME; PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT MAY ADVERSELY AFFECT THE
PARTICIPANT’S RIGHTS UNDER THIS AGREEMENT WITHOUT THE CONSENT OF THE
PARTICIPANT, EXCEPT TO THE EXTENT SUCH AMENDMENT IS NECESSARY TO COMPLY WITH
APPLICABLE LAW, INCLUDING, BUT NOT LIMITED TO, SECTION 409A OF THE CODE.  NO
AMENDMENT OR ADDITION TO THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IN WRITING.

 


12.2        NONTRANSFERABILITY OF THE AWARD.  PRIOR TO THE ISSUANCE OF SHARES OF
COMMON STOCK ON THE APPLICABLE SETTLEMENT DATE, NEITHER THIS AWARD NOR ANY
RESTRICTED STOCK UNITS SUBJECT TO THIS AWARD SHALL BE SUBJECT IN ANY MANNER TO
ANTICIPATION, ALIENATION, SALE, EXCHANGE, TRANSFER, ASSIGNMENT, PLEDGE,
ENCUMBRANCE, OR GARNISHMENT BY CREDITORS OF THE PARTICIPANT OR THE PARTICIPANT’S
BENEFICIARY, EXCEPT TRANSFER BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION.  ALL RIGHTS WITH RESPECT TO THE AWARD SHALL BE EXERCISABLE DURING
THE PARTICIPANT’S LIFETIME ONLY BY THE PARTICIPANT OR THE PARTICIPANT’S GUARDIAN
OR LEGAL REPRESENTATIVE.

 


12.3        FURTHER INSTRUMENTS.  THE PARTIES HERETO AGREE TO EXECUTE SUCH
FURTHER INSTRUMENTS AND TO TAKE SUCH FURTHER ACTION AS MAY REASONABLY BE
NECESSARY TO CARRY OUT THE INTENT OF THIS AGREEMENT.

 


12.4        BINDING EFFECT.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF THE
SUCCESSORS AND ASSIGNS OF THE CORPORATION AND, SUBJECT TO THE RESTRICTIONS ON
TRANSFER SET FORTH HEREIN, BE BINDING UPON THE PARTICIPANT AND THE PARTICIPANT’S
HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS.

 


12.5        NOTICES.  ANY NOTICE REQUIRED TO BE GIVEN OR DELIVERED TO THE
CORPORATION UNDER THE TERMS OF THIS AGREEMENT SHALL BE IN WRITING AND ADDRESSED
TO THE CORPORATION AT ITS

 

5

--------------------------------------------------------------------------------


 


PRINCIPAL CORPORATE OFFICES.  ANY NOTICE REQUIRED TO BE GIVEN OR DELIVERED TO
THE PARTICIPANT SHALL BE IN WRITING AND ADDRESSED TO THE PARTICIPANT AT THE
ADDRESS INDICATED BELOW THE PARTICIPANT’S SIGNATURE LINE ON THE GRANT NOTICE. 
ALL NOTICES SHALL BE DEEMED EFFECTIVE UPON PERSONAL DELIVERY OR UPON DEPOSIT IN
THE U.S. MAIL, POSTAGE PREPAID AND PROPERLY ADDRESSED TO THE PARTY TO BE
NOTIFIED.

 


12.6        INTEGRATED AGREEMENT.  THE GRANT NOTICE, THE ADDENDUM, IF ANY, THIS
AGREEMENT AND THE PLAN CONSTITUTE THE ENTIRE UNDERSTANDING AND AGREEMENT OF THE
PARTICIPANT AND THE CORPORATION WITH RESPECT TO THE SUBJECT MATTER CONTAINED
HEREIN OR THEREIN AND SUPERSEDES ANY PRIOR AGREEMENTS, UNDERSTANDINGS,
RESTRICTIONS, REPRESENTATIONS, OR WARRANTIES AMONG THE PARTICIPANT AND THE
CORPORATION WITH RESPECT TO SUCH SUBJECT MATTER OTHER THAN THOSE AS SET FORTH OR
PROVIDED FOR HEREIN OR THEREIN.  TO THE EXTENT CONTEMPLATED HEREIN OR THEREIN,
THE PROVISIONS OF THE GRANT NOTICE, THE ADDENDUM, IF ANY, AND THE AGREEMENT
SHALL SURVIVE ANY SETTLEMENT OF THE AWARD AND SHALL REMAIN IN FULL FORCE AND
EFFECT.

 


12.7        APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF TEXAS AS SUCH LAWS ARE APPLIED TO AGREEMENTS BETWEEN TEXAS RESIDENTS
ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN THE STATE OF TEXAS.

 


12.8        COUNTERPARTS.  THE GRANT NOTICE MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

6

--------------------------------------------------------------------------------